Citation Nr: 1800836	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-25 325	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain prior to June 9, 2015, and 40 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome.

3.  Entitlement to service connection for a sleeping disability.

4.  Entitlement to service connection for pain, numbness and circulation problems in the arm and impairment of left hand.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

6.  Entitlement to service connection for a cervical spine disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1990 to January 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a September 2016 VA Form 21-22, subsequent to the withdrawal discussed below, the Veteran appointed Disabled American Veterans, as her representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631 (f)(1).
 

FINDING OF FACT

1.  On September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement (NOD) and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In the present case, in a September 2015 VA form 21-4138, the Veteran and her representative indicated that she would like to withdraw all of the issues listed on her May 2008 NOD and August 2015 Supplemental Statement of the Case.  Given the Veteran's withdrawal of her claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


